  
  

Case 1:20-cv-04288-AT Document 35 Filed 09/21/21] Reoe srt

DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 9/21/2021
IN THE UNITED STATES DISTRICT COUF.
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

ANGIE KNOST LLC.,
Plaintiff,
Vv. Case No.: 1:20-cv-04288

LIBERTY ALLIANCE REAL ESTATE
GROUP LLC,

Defendant.

 

 

DEFAULT JUDGMENT
This action having been commenced on June 5, 2020, by the filing of the Summons
and Complaint, and a copy of the Summons and Complaint having been served on the defendant,
Liberty Alliance Real Estate Group LLC, on July 8, 2020 by delivering to and leaving with Sue
Zouky an agent of the Secretary of State, of the State of New York, two (2) true copies thereof
and at that time of making such service paid said Secretary of State a fee of forty dollars, Proof
of service having been filed on August 5, 2020 and the defendant not having answered the

Complaint, and the time for answering the Complaint having expired,

It is ORDERED, ADJUDGED, AND DECREED that Plaintiff shall be awarded
statutory damages in the amount of $10,000, plus costs and disbursements of this action in the

amount of $400, amounting to a total of $10,400, for the reasons stated on the record.

SO ORDERED. O}-

Dated: September 21, 2021 ANALISA TORRES
New York, New York United States District Judge

 
